Citation Nr: 1750548	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-03 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bladder cancer and residuals thereof, to include cystectomy, ileal conduit and urostomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter and nephew


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Army from May 1958 to April 1961 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The Board notes that it has recharacterized the issues on appeal to comport with the Veteran's contentions and the evidence in the claims file, as discussed in further detail below.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence shows that the Veteran's bladder cancer and residuals thereof, which include cystectomy, ileal conduit and urostomy, are related to service.




	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for establishing service connection for bladder cancer, cystectomy, ileal conduit and urostomy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for bladder cancer and residuals thereof, which include cystectomy, ileal conduit and urostomy.  Specifically, he contends that in-service exposure to fumes such as diesel exhaust, as well as cleaning solvents, ultimately resulted in his development of bladder cancer.  His treatment for bladder cancer required him to undergo cystectomy, which resulted in the need for ileal conduit and urostomy.

Initially, the Board notes that although an April 2016 supplemental statement of the case listed the issues on appeal as three separate issues of entitlement to service connection for bladder cancer, cystectomy, and colostomy, the evidence clearly shows that in September 2012, the Veteran underwent treatment for his bladder cancer which involved cystectomy (removal of the bladder) and the placement of an ileal conduit and urostomy which serve to divert urinary flow from the ureteres for the collection of urine outside of the body.  See Mosby's Medical Dictionary, 8th edition. S.v. "urostomy."  Retrieved November 6 2017 from https://medical-dictionary.thefreedictionary.com/urostomy; Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, Seventh Edition. S.v. "ileal conduit."  Retrieved November 6 2017 from https://medical-dictionary.thefreedictionary.com/ileal+conduit.  Hence, the latter two disorders are clear residuals from the Veteran's bladder cancer; in essence, the Veteran is seeking service connection for bladder cancer and any residuals.  As indicated above on the title page, the Board has attempted to characterize the issue on appeal to reflect that.

The Board additionally notes that although the Veteran and his representative have often employed the term "colostomy" to refer to the Veteran's ileal conduit and urostomy, there is no indication that the Veteran has a colostomy which is a surgical procedure where a portion of the large intestine is brought through the abdominal wall to carry stool out of the body.  See Gale Encyclopedia of Medicine. S.v. "colostomy."  Retrieved November 6 2017 from https://medical-dictionary.thefreedictionary.com/colostomy.  Indeed, at the hearing, the representative stated, "during the process of them going in to do that partial removal [of the bladder], there [were] some problems and they end up removing the total bladder...So at that point, that's where the colostomy comes in."  Rather, the evidence shows that following removal of the Veteran's bladder, the Veteran underwent procedures for an ileal conduit and urostomy for the diversion of urine from the bladder to outside of the body.  Hence, although the Veteran has claimed entitlement to service connection for "colostomy," based on the evidence of record and the Veteran's lay description of the procedures, the Board finds that the claim should be characterized as involving ileal conduit and urostomy.

Turning to the merits of the case, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In this regard, the evidence clearly shows that in September 2012, the Veteran had bladder cancer and underwent a surgical procedure which resulted in the removal of his bladder and the placement of an ileal conduit and urostomy.  The Veteran has therefore met the current disability requirement.

The Veteran also contends that he was exposed to carcinogenic exhaust fumes and solvents while in service.  His DD-214s show that worked as a stevedore and a cargo winchman and that he received a motor vehicle driver and mechanic badge.  As such, the Board finds the Veteran's assertion to be credible and concedes that he was likely exposed to fumes including diesel exhaust and cleaning solvents.

The dispositive question is whether there is any link between the Veteran's exposure to fumes during service and later development of bladder cancer.  In this regard, in December 2013, the Veteran submitted an internet article noting that the in 2012, the World Health Organization had changed the classification of diesel engine exhaust from "probably carcinogenic to humans" to carcinogenic.  The article also noted that the panel had noted that there was a link between exposure to diesel engine exhaust and a higher risk of bladder cancer.

In October 2017, the Veteran submitted a private opinion from Dr. Ryan Zipper, who opined that the Veteran's bladder cancer was at least as likely as not related to exposure to carcinogens in service.  Dr. Zipper reasoned that exposure to carcinogens including diesel exhaust and chemical exposure such as in professions including truck drivers, increases the risk of developing bladder malignancy.  Dr. Zipper noted that he was familiar with the Veteran's medical conditions because he was the Veteran's physician.

In sum, therefore, the Veteran has had current diagnoses of bladder cancer, cystectomy, ileal conduit and urostomy.  His in-service duties which involved regular close proximity to large vehicles likely exposed him to carcinogens to specifically include diesel exhaust and cleaning solvents.  A physician has attributed his bladder cancer to such in-service exposure.  Significantly, this opinion was offered by a medical doctor who is presumed to have adequate medical training and experience to opine as to the etiology of a medical condition.  The doctor was informed of the relevant evidence as he reported having become familiar with the Veteran's medical condition since he was the Veteran's physician.  In support of his conclusion, the doctor offered a rationale that is consistent with the evidence of record and relies on medically-established principles and evidence.  The Veteran's internet article also serves to bolster the examiner's conclusion since it shows that the doctor's rationale is consistent with the World Health Organization's designation of diesel exhaust as carcinogenic.  As such, the Board finds that the opinion is adequate and entitled to significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Since there is no contrary opinion, and since the Veteran's bladder cancer clearly resulted in residuals including cystectomy, ileal conduit and urostomy, the Board finds that the preponderance of the evidence supports the claim.  The appeal is granted.


ORDER

Entitlement to service connection for bladder cancer, cystectomy, ileal conduit and urostomy is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


